



EXHIBIT 10


Amendment 2017-1
of
Campbell Soup Company
Severance Pay Plan for Salaried Employees






WHEREAS, Campbell Soup Company (the “Company”) previously established the
Campbell Soup Company Severance Pay Plan for Salaried Employees, as amended (the
“Plan”), primarily to assist former U.S. Salaried Employees while seeking other
employment;


WHEREAS, pursuant to Article II, Section 2.2 of the Plan, the Chief Executive
Officer of the Company is permitted to exclude certain subsidiaries and
affiliates as participating employers in the Plan;


WHEREAS, effective August 1, 2014, the Chief Executive Officer of the Company
delegated the authority to the Chief Human Resources Officer of the Company to
exclude any acquired subsidiary as a participating employer in the Plan;


WHEREAS, the Chief Human Resources Officer of the Company previously excluded
Wm. Bolthouse Farms, Inc., Garden Fresh Gourmet, LLC, and Garden Fresh Gourmet
Foods, Inc. as participating employers in the Plan, so that these entities would
not be included in the definition of “Company” under Article II, Section 2.2 of
the Plan;


WHEREAS, the Chief Human Resources Officer desires to include Wm. Bolthouse
Farms, Inc., Garden Fresh Gourmet, LLC, and Garden Fresh Gourmet Foods, Inc. as
participating employers in the Plan, so that each entity shall hereafter be
included in the definition of “Company” under Article II, Section 2.2 of the
Plan;


WHEREAS, pursuant to the delegation of the Chief Executive Officer of the
Company under Article X, Section 10.1 of the Plan, the Chief Human Resources
Officer of the Company reserves the right to amend, modify, suspend, or
terminate the Plan in any respect, at any time, and without notice; provided,
however, that such amendment authority shall be limited to amendments that do
not increase the benefits available under the Plan or substantially change the
form of benefits provided under the Plan, unless otherwise required by law; and


WHEREAS, the Chief Human Resources Officer also desires to amend the Plan to
reflect the new total compensation structure.


NOW, THEREFORE, BE IT:


RESOLVED, effective January 1, 2017, Wm. Bolthouse Farms, Inc., Garden Fresh
Gourmet, LLC, and Garden Fresh Gourmet Foods, Inc. are hereafter deemed
participating employers in the Plan and each entity is hereafter included in the
definition of “Company” under Article II, Section 2.2 of the Plan; and


RESOLVED, effective January 1, 2017, Article V, Section 5.1(b) of the Plan is
amended to read, in its entirety, as follows:


(b)    Exempt Salaried Employee. Effective January 1, 2017, severance payments
for an eligible exempt Salaried Employee shall be determined on the basis of the
Salaried Employee’s grade level on the date of employment termination as set
forth below; provided, however, that no exempt Salaried Employee shall receive
more than the maximum total amount of severance pay applicable to his or her
grade level regardless of the number of his or her Years of Service.





--------------------------------------------------------------------------------











Grade Level
Severance Formula
Maximum Total
F-I
4 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
52 weeks
E
8 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
52 weeks
C-D
16 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
52 weeks
B
52 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
78 weeks
A
104 weeks
104 weeks







RESOLVED, effective January 1, 2017, Article V, Section 5.1(c) of the Plan is
amended to read, in its entirety, as follows:


(c)    Grandfathered Benefits. Notwithstanding the foregoing and any provision
of the Plan to the contrary, for any severance-eligible separation which starts
on a date prior to August 1, 2018, if the severance payments as set forth above
are less than severance payments an individual would have received under the
Plan prior to the December 1, 2015 amendment or these changes, the prior
severance payment formula based on the prior compensation structure shall apply.


RESOLVED, effective January 1, 2017, Article V, Section 5.1 shall be amended by
the addition of the following subsection 5.1(d) at the end thereof:


(d)    Bolthouse Farms and Garden Fresh Gourmet Employee. Notwithstanding the
foregoing and any provision of the Plan to the contrary, severance payments for
eligible exempt Salaried Employees of Wm. Bolthouse Farms, Inc., Garden Fresh
Gourmet, LLC, and Garden Fresh Gourmet Foods, Inc. who have not yet been
designated with an applicable grade level shall be deemed a grade level F on his
or her date of employment termination until such applicable grade level
designation is made.




IN WITNESS WHEREOF, this instrument has been executed on March 20, 2017.




Chief Human Resources Officer




By: /s/ Robert W. Morrissey
Robert W. Morrissey





